December 17, 2010

Mr. J. Kevin Carey
Carey Law Firm
3600 Hulen St., Ste. B3
Fort Worth, TX 76107

Mr. Darrell L. Keith
Keith Law Firm, PC.
1705 West Seventh Street
Fort Worth, TX 76102
Mr. Jeffrey H. Kobs
Kobs, Haney & Hundley, LLP
115 W. 2nd St., Ste. 204
Fort Worth, TX 76102

RE:   Case Number:  08-0262
      Court of Appeals Number:  02-07-00177-CV
      Trial Court Number:  342-218419-06

Style:      ROY KENJI YAMADA, M.D.
      v.
      LAURA FRIEND, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE
      ESTATE OF SARAH ELIZABETH FRIEND, DECEASED, AND LUTHER FRIEND,
      INDIVIDUALLY

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Thomas A. Wilder|
|   |                    |
|   |Ms. Stephanie       |
|   |Robinson            |
|   |Mr. George A.       |
|   |Staples Jr.         |
|   |Mr. Russell Ramsey  |